Title: To Thomas Jefferson from Edmond Charles Genet, 30 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york. le 30. 9bre. 1793. l’an 2e. de la Repe. fse.

J’ai reçu la lettre que vous m’avés fait l’honneur de m’écrire le 24 de ce mois. Je suis on ne peut pas plus sensible aux mesures prises par le gouvernement federal pour faire punir les miserables qui ont violé envers les députés que St. domingue envoye dans le sein de la Convention nationale de france la protection que les lois des Etats unis accordent a tous Ceux qui se trouvent dans leur enceinte et Je ne saurois trop reclamer le secours des bons offices du gouvernement federal et du gouvernement local pour que cette affaire soit suivie avec la plus grande attention par les tribunaux chargés d’en connoitre. Elle tient, M., à une trame bien noire que l’honneur de votre patrie est interesse à devoiler. L’attroupement d’emigrés françois qui s’est porté à l’attentat qui est l’objet de mes plaintes étoit dirigé par un nommé Talon agent de nos traitres reçu parmi vous. Ce vil suppot du despotisme est lié avec le Senateur Morris, Il avoit envoyé de concert avec lui des émissaires contrerevolutionnaires. L’un d’eux l’abbé Colin a été découvert et arreté; Les Commissaires m’envoyoient par les députés les preuves de cette Conspiration, Talon l’a scu et n’a rien négligé pour s’emparer de leurs papiers; après avoir rempli ce but il a eu assés d’influence pour faire sortir de prison le nommé Lubedeur qui avoit été un de ses instruments et dont la police s’étoit emparé.
Je Joins ici, Mr., la déposition du fait relatif à la Mission de l’abbé Colin et une Gazette contrerevolutionnaire françoise imprimée à Philadelphie qui celebre la generosité prétendue avec laquelle Talon a fait sortir de prison le scelerat qui venoit de violer vos lois et celles des nations.
